880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.FORTY ONE THOUSAND NINE HUNDRED EIGHTY DOLLARS ($41,980),UNITED STATES CURRENCY;  Defendant,Darryl Young, Non-Party-Appellant.
No. 89-1102.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has be referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a Fed.R.Civ.P. 60(b) motion to vacate a 1982 forfeiture under 21 U.S.C. Sec. 881(a)(6).  The district court denied the motion as well as the ensuing request for in forma pauperis status.  Appellant Young has filed a pro se brief and moves this court for in forma pauperis status.


3
Upon consideration, we find that the district court properly disposed of the motion to vacate.  We have examined the record and find that the service of process preceding the forfeiture action was adequate at law.  Appellant Young's contention that he should have been personally served even though he was fugitive from justice at the time is meritless.  To the extent appellant seeks to set aside the forfeiture for fraud, the motion to vacate was filed well beyond the one year limitation period of Fed.R.Civ.P. 60(b).


4
Accordingly, the motion for the forma pauperis status is denied and the district court's judgment is affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.